GRONER, C. J. (dissenting).
I dissent solely for the reason that claimant’s story of the circumstances of his injury, when considered in the light of the conceded physical conditions surrounding him at the time, is so palpably untrue as to be unbelievable. If more than this is necessary, it may be added that his statements to various police officers were wholly different and in all essential respects directly contradictory of his later testimony at the hearing and on which the Deputy relied.
With proper deference to the rule which takes from us the right to weigh the evidence or pass upon the credibility of witnesses, I cannot concede that it obliges me to accept the impossible.